Citation Nr: 1224431	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  03-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tension headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel




INTRODUCTION

The appellant served on active duty from October 1978 to February 1979, from January 1991 to March 1991, and from July 1991 to October 1991.

The matter of entitlement to TDIU comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied the claim.  The matter of an increased rating for tension headaches comes from a December 2005 rating decision which continued the current 30 percent disability rating.

The Board remanded this case in September 2006.  Following additional development, the Board issued an October 2007 decision denying the appellant's claims.

The above stated issues were subsequently remanded to the Board by the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Order, the Court endorsed a March 2009 joint motion for remand, vacated the October 2007 Board decision that denied the instant claims, and remanded the matter for compliance with the instructions in the joint motion.  Following the April 2009 Court Order, the Board remanded this case in November 2009 and October 2010 for additional VA examination and opinion.  The case returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected tension headaches have not been manifested by prostrating or prolonged attacks.

2.  The Veteran is currently service-connected for tension headaches, rated as 30 percent disabling.  This evaluation does not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

3.  The competent evidence of record fails to demonstrate that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent for tension headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

2.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in August 2004, April 2005, and November 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The November 2008 letter provided this notice to the Veteran.  

The Board observes that the August 2004 and April 2005 letters were sent to the Veteran prior to the December 2004 and December 2005 rating decisions, respectively.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In this regard, the notice provided in the November 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a June 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records are associated with the claims folder.

In November 2009 and October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO/AMC to afford the Veteran a new VA examination, to include a medical opinion, that addressed whether the severity of the Veteran's tension headaches were the result of maxillary sinusitis.  The requested examination and opinion having been afforded, the issues now return to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with regard to the Veteran's tension headaches in October 2005, to include a November 2006 addendum opinion; in November 2008, to include a February 2010 addendum opinion; and in November 2010, to include a March 2012 addendum opinion.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its November 2009 and October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his tension headaches.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran receives a 30 percent rating for tension headaches under Diagnostic Code 8199-8100.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 8199 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. 
§ 4.27.  Diagnostic Code 8100 is the only Code section to address headaches, and the Board cannot identify any other diagnostic code that would be more appropriate to the Veteran's diagnosed disability and his claimed symptoms.  See 38 C.F.R. 
§ 4.124a (2011).  Therefore, the Board will evaluate the Veteran's service-connected tension headaches under Diagnostic Code 8100.

Diagnostic Code 8100 dictates that a 30 percent rating may be assigned upon a showing of migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating may be assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a.

The Veteran's VA outpatient treatment records also contain various entries detailing the treatment he has received for his headaches.  He was seen in April 2005, indicating that his headaches had reappeared.  It is not clear if there was a long cessation with sudden reoccurrence.

The Veteran has complained of headaches of increasing severity late in 2005.  A December 2005 treatment note indicates that the cause of the increased headaches is drug and alcohol abuse.  The Board notes that the Veteran's medical records show a long battle with substance abuse.  This assessment is in line with past descriptions of his headache disability.

Prior to the instant claim, the Veteran underwent treatment for headaches.  In November 2003, the examiner diagnosed him with cluster headaches and indicated that the trigger might be alcohol.  In December 2003, the Veteran was seen for a psychological consult.  The Veteran reported headaches three days out of seven, occurring one to ten days daily, with no associated photophobia, phonophobia or slurred speech.  His associated symptoms were shortness of breath, numbness and tingling in his extremities, increased heart rate and crying.  The examiner opined that the Veteran's headaches had a strong psychological component.  He concluded that the reported symptoms were more consistent with an atypical panic attack rather than classic migraines or tension headaches.

The Veteran underwent an October 2005 VA examination to ascertain the current severity of his headaches.  He reported three to four flare up headaches a week, localized over the left eye.  He indicated that the pain was 10/10 with radiation to the left neck and back of the head.  He stated that the pain was occasionally severe enough to make him cry.  The Veteran denied nausea, vomiting, and photophobia.  He goes to sleep or lies down to relieve the headaches, which last about 12 to 14 minutes.  He also stated that he uses Tylenol #3 for relief.  A series of sinus x-ray studies showed left maxillary sinusitis, which the examiner indicated would cause an increase in the severity of his headaches.  On examination, his cranial nerves were intact.  His eyes had a good light reflex and his pupils were equal, round and reactive to light and accommodation.  His extraocular muscles were intact.  Sensation of the upper extremities was intact to pinprick.  Sensation to the right leg from knee to floor was reduced and was the left leg from mid calf to floor.  There is no indication that this is the result of his migraines.  His gait was independent with erect posture and narrow base, with smooth turning and normal tandem function.  In a November 2006 addendum, the examiner indicated that his left maxillary sinusitis was a transient condition that did not reflect a permanent increase in his disability.

The Veteran was again afforded a VA examination in November 2008.  The Veteran stated that he had headaches 2-3 times per week for 4-5 minutes each time.  The Veteran described the intensity level as 9/10.  The Veteran further stated that the headache was located in the left frontal area with no radiation to other areas of the scalp or the area surrounding the eyes.  He denied any photophobia or phonophobia.  The Veteran reported that he had previously treated his headaches with Tylenol No. 3, Lortab, and Verapamil on an as needed basis.  The Veteran also reported that he also used ice and would lay down a few minutes until the headache resolved.  The Veteran noted his past use of cocaine, alcohol, and nicotine, but stated that there was no association between these substances and his headaches.  The Veteran had a headache with an intensity of 9/10 during the examination, but it resolved before the examination ended.  The examiner noted that it was not obvious that the Veteran was suffering from a headache as he showed no pain behaviors or any typical stigma of severe headache.  The examiner further noted that neurologically, the Veteran was awake, alert, pleasant, appropriate, and cooperative.  Cranial nerves, II through XII, are grossly intact with no focal motor deficits.  The Veteran exhibited no palpatory scalp tenderness.  Pressing the Veteran's left mandible produced significant pain in the left temporofrontal area.  The examiner further noted that the Veteran had poor dentition quality and suggested that the Veteran should inquire as to whether he had TMJ problems and to have a dental evaluation as this might be the cause of his headaches.  The Veteran was diagnosed with nonspecific headaches.  An addendum opinion was proffered in February 2010.  The examiner diagnosed the Veteran with tension headaches and left maxillary sinusitis.  The examiner then opined that the Veteran's tension headaches which last from 10-20 minutes and were at least as likely as not more severe when the Veteran was experiencing a flare in the transient maxillary sinusitis; however the examiner noted that the Veteran's left maxillary sinusitis was transient and did not represent a permanent increase in headaches.  

The Veteran was again afforded a VA examination in November 2010.  The examiner reviewed the Veteran's VA treatment records and noted that the Veteran had a gunshot wound in the face sometime just prior to December 2009.  The gunshot wound caused sensory reduction on the left cheek.  The Veteran was diagnosed with trigeminal neuralgia.  The examiner finally noted a November 2003 VA neurology outpatient treatment report which noted that the Veteran had cluster headaches two or three times a week on the left side, over the left eye with watering of the eye and nasal discharge.  Having reviewed the Veteran's records, the November 2010 VA examiner stated that while the Veteran had headaches primarily on the left side and maxillary sinusitis on the left side, maxillary sinusitis would more likely involve the face more than the head.  The examiner further stated that he did not think the sinusitis caused the headaches to be worse.  Moreover, the examiner noted that the pain the Veteran had recently experienced was primarily left facial residual nerve injury pain rather than a headache.  Finally the examiner noted that determining the Veteran's actual pain level was difficult given his history of drug and alcohol use.  A March 2012 VA addendum opinion was obtained in order to more precisely state the November 2010 examiner's opinion.  In this regard, it was noted that the examiner had previously stated that he did not believe that sinusitis caused the Veteran's headaches to be worse, given that past headaches were consistently located in the left forehead and that maxillary sinusitis would involve facial pain rather than head pain.  The March 2012 VA examiner more precisely stated the November 2010 VA examiner's opinion as "sinusitis would be less likely than not to cause the headaches to be worse."  

With consideration of the above, the Board finds that the Veteran does not have the characteristic attacks that are required for a higher rating.  While the Board acknowledges that the Veteran's self-reported flare ups do cause him to lie down; he has prescription Tylenol which relieves the headaches.  Furthermore, they typically   last 5 to 20 minutes, which is an extremely brief period.   As such, the Board finds that these are not prolonged attacks.  After careful review of these treatment records, as well as the aforementioned VA medical examinations, the Board concludes that the service-connected disability is adequately reflected by the current 30 percent rating, and it is not of such severity and/or frequency as to warrant the next higher rating of 50 percent under Diagnostic Code 8100.

It is noted that there has been a lingering question as to whether non-service-connected sinusitis was causing a permanent aggravation of the Veteran's headaches, causing the headaches to become frequently and completely prostrating.  The Board remanded the case multiple times in order to address this question.  Specifically, the Board remanded the case in 2009 and 2011, and examinations were performed in 2005, 2008, and 2010.  Multiple addendums were obtained with regard to the VA examinations.  The Board notes the November 2010 VA examiner's opinion, with accompanying addendum in March 2012, was based on a claims file review and an examination of the Veteran.  Ultimately, it was concluded that it was less likely than not that the Veteran's non-service-connected maxillary sinusitis caused the Veteran's tension headaches to become worse.  It was explained that sinusitis is productive of facial pain, whereas the Veteran experienced left forehead pain.  It was also pointed out that the Veteran's current pain was nerve injury pain of the left face rather than headache pain.  Notably, the Veteran has neurological residuals of a non-service-connected gunshot wound to the left side of the head. It has also been noted that the Veteran has had  extensive hospitalizations for drug abuse and that it was not possible to make a reliable pain assessment.  In sum, non-service-connected symptomatology may not be used when evaluating the Veteran's service-connected headaches.   However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Board has duly considered the stated frequency and duration of the Veteran's headaches in full and determined it does not meet the criteria for a 50 percent rating given the brevity of the headaches and the lack of evidence establishing resultant severe economic inadaptability.  Although the Veteran is unemployed, it is clear that that cause of such unemployment is not headaches but various psychiatric disorders and polysubstance dependence. See SSA decision, and TDIU discussion that follows. 

The Board acknowledges the Veteran's statements regarding the severity of his tension headaches.  The Veteran contends that he is far more disabled than the 30 percent rating he is currently assigned indicates.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected tension headaches are worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected tension headache disability.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected tension headaches.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011). 

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tension headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine is not applicable in the instant case as the preponderance of the evidence is against a favorable decision.

II.  TDIU

The Veteran contends that his service connected disability renders him unemployable, and thus entitled to a total disability rating.  For the reasons that follow, the Board finds that a TDIU rating is not warranted.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran is service-connected for tension headaches, rated as 30 percent disabling, as discussed above.  He has no other service-connected disabilities. The Veteran's total rating is 30 percent.  38 C.F.R. § 4.25.  The Veteran does not meet the schedular criteria listed in 4.16(a).

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.  

The Veteran has been found totally disabled by the Social Security Administration (SSA).  The Board notes that the award of disability benefits was based on several nonservice-connected disorders, principally psychiatric disorders and polysubstance dependence.  In determining the proper disability rating for the Veteran's service-connected tension headaches, VA is only evaluating the severity of the headache symptoms.  Moreover, it is clear from the SSA's decision that the Veteran's tension headaches alone were not significant enough to grant total disability.  In other words, although the headache disorder affects his ability to be employed, as reflected by the current 30 percent rating, it does not render him totally disabled, since he can continue to perform basic tasks.

The Veteran's Social Security records show that he stopped work in August 2000, due to a variety of psychiatric disorders and polysubstance dependence.  The Veteran's work history was summarized as a series of manual labor jobs during summers and hair dressing during winters.  There is no indication that the Veteran's headaches significantly affected his ability to perform any of his jobs.  The Veteran's lack of current employment leaves the record without evidence that the disability renders him unemployable.  While the Veteran's vocational, educational and employment attainment was not high prior to August 2000, it does appear that he was able to find employment year round.  There is no evidence to show that the Veteran's tension headaches forced him to stop working.  As discussed above, the Veteran's headaches are not prostrating or prolonged.  The Board finds that the preponderance of the evidence shows that the Veteran's tension headaches have not been productive of a disability so severe as to render him unemployable.

The objective evidence as to the severity of the Veteran's service-connected condition does not show that such condition would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the Veteran's service-connected disability alone makes him unemployable.  The only medical evidence of record shows that his service-connected condition is not of such severity as to preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the Veteran's service- connected headaches.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected headaches or that he is incapable of performing the mental and physical acts required by employment due solely to his headaches, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 30 percent for tension headaches is denied.

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


